1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
9
                              WESTERN DIVISION
10
11
       SECURITIES AND EXCHANGE                     Case No.
12     COMMISSION,                                 2:20-cv-00405- ODW (PLAx)
13
                    Plaintiff,
14
             vs.
15                                                 FINAL JUDGMENT AS TO
       GREGORY LAMONT DRAKE, an                    DEFENDANT GREGORY
16     individual; STEPHEN KENNETH                 LAMONT DRAKE
       GROSSMAN, an individual;
17     STEPHEN SCOTT MOLESKI, an
18     individual; JASON DAVID ST.
       AMOUR, an individual; and
19     DAVID ALAN WOLFSON, an
       individual,
20
                    Defendants.
21
22
      FINAL JUDGMENT AS TO DEFENDANT GREGORY LAMONT DRAKE
23
           The Securities and Exchange Commission having filed a Complaint and
24
     Defendant Gregory Lamont Drake having entered a general appearance; consented
25
     to the Court’s jurisdiction over Defendant and the subject matter of this action;
26
     consented to entry of this Final Judgment without admitting or denying the
27
28                                             1
1    allegations of the Complaint (except as to jurisdiction and except as otherwise
2    provided herein in paragraph VI); waived findings of fact and conclusions of law;
3    and waived any right to appeal from this Final Judgment:
4                                              I.
5          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant
6    is permanently restrained and enjoined from violating, directly or indirectly,
7    Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15
8    U.S.C. § 78j(b)] and Rule 10b–5 promulgated thereunder [17 C.F.R. § 240.10b–5],
9    by using any means or instrumentality of interstate commerce, or of the mails, or
10   of any facility of any national securities exchange, in connection with the purchase
11   or sale of any security:
12         (a)    to employ any device, scheme, or artifice to defraud;
13         (b)    to make any untrue statement of a material fact or to omit to state a
14   material fact necessary in order to make the statements made, in the light of the
15   circumstances under which they were made, not misleading; or
16         (c)    to engage in any act, practice, or course of business which operates or
17   would operate as a fraud or deceit upon any person.
18         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
19   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
20   binds the following who receive actual notice of this Final Judgment by personal
21   service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
22   attorneys; and (b) other persons in active concert or participation with Defendant
23   or with anyone described in (a).
24                                             II.
25         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED
26   that Defendant is permanently restrained and enjoined from violating Section 17(a)
27   of the Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the
28                                             2
1    offer or sale of any security by the use of any means or instruments of
2    transportation or communication in interstate commerce or by use of the mails,
3    directly or indirectly:
4          (a)    to employ any device, scheme, or artifice to defraud;
5          (b)    to obtain money or property by means of any untrue statement of a
6    material fact or any omission of a material fact necessary in order to make the
7    statements made, in light of the circumstances under which they were made, not
8    misleading; or
9          (c)    to engage in any transaction, practice, or course of business which
10   operates or would operate as a fraud or deceit upon the purchaser.
11         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
12   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
13   binds the following who receive actual notice of this Final Judgment by personal
14   service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
15   attorneys; and (b) other persons in active concert or participation with Defendant
16   or with anyone described in (a).
17                                             III.
18         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant
19   is permanently restrained and enjoined from violating, directly or indirectly,
20   Section 15(a)(1) of the Exchange Act [15 U.S.C. § 78o(a)(1)] by using any means
21   or instrumentality of interstate commerce, or of the mails, or of any facility of any
22   national securities exchange, to effect transactions in, or induce or attempt to
23   induce the purchase or sale of, securities while not registered with the Commission
24   as a broker or dealer or while not associated with an entity registered with the
25   Commission as a broker or dealer.
26         IT IS FURTHER ORDERED, Adjudged, And Decreed that, as provided in
27   Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the
28                                             3
1    following who receive actual notice of this Judgment by personal service or
2    otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and
3    (b) other persons in active concert or participation with Defendant or with anyone
4    described in (a).
5                                              IV.
6          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant
7    is permanently restrained and enjoined from, directly or indirectly, including, but
8    not limited to, through any entity owned or controlled by Defendant, soliciting any
9    person or entity to purchase or sell any security.
10         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
11   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
12   binds the following who receive actual notice of this Judgment by personal service
13   or otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys;
14   and (b) other persons in active concert or participation with Defendant or with
15   anyone described in (a).
16                                             V.
17         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that
18   Defendant is liable for disgorgement of $269,012.31, representing profits gained as
19   a result of the conduct alleged in the Complaint, together with prejudgment interest
20   thereon in the amount of $15,356.33 and a civil penalty in the amount of
21   $150,000.00 pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)]
22   and Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)]. Defendant
23   shall satisfy this obligation by paying the amounts set forth above to the Securities
24   and Exchange Commission within 30 days after entry of this Final Judgment.
25         Defendant may transmit payment electronically to the Commission, which
26   will provide detailed ACH transfer/Fedwire instructions upon request. Payment
27   may also be made directly from a bank account via Pay.gov through the SEC
28                                             4
1    website at http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by
2    certified check, bank cashier’s check, or United States postal money order payable
3    to the Securities and Exchange Commission, which shall be delivered or mailed to
4
           Enterprise Services Center
5          Accounts Receivable Branch
6          6500 South MacArthur Boulevard
           Oklahoma City, OK 73169
7
     and shall be accompanied by a letter identifying the case title, civil action number,
8
     and name of this Court; Gregory Lamont Drake as a defendant in this action; and
9
     specifying that payment is made pursuant to this Final Judgment.
10
           Defendant shall simultaneously transmit photocopies of evidence of
11
     payment and case identifying information to the Commission’s counsel in this
12
     action. By making this payment, Defendant relinquishes all legal and equitable
13
     right, title, and interest in such funds and no part of the funds shall be returned to
14
     Defendant. The Commission shall send the funds paid pursuant to this Final
15
     Judgment to the United States Treasury.
16
           The Commission may enforce the Court’s judgment for disgorgement and
17
     prejudgment interest by moving for civil contempt (and/or through other collection
18
     procedures authorized by law) at any time after 30 days following entry of this
19
     Final Judgment. Defendant shall pay post judgment interest on any delinquent
20
     amounts pursuant to 28 U.S.C. § 1961.
21
                                                VI.
22
           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely
23
     for purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy
24
     Code [11 U.S.C. § 523], the allegations in the complaint are true and admitted by
25
     Defendant, and further, any debt for disgorgement, prejudgment interest, civil
26
     penalty or other amounts due by Defendant under this Final Judgment or any other
27
28                                              5
1    judgment, order, consent order, decree or settlement agreement entered in
2    connection with this proceeding, is a debt for the violation by Defendant of the
3    federal securities laws or any regulation or order issued under such laws, as set
4    forth in Section 523(a)(19) of the Bankruptcy Code [11 U.S.C. § 523(a)(19)].
5                                             VII.
6          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this
7    Court shall retain jurisdiction of this matter for the purposes of enforcing the terms
8    of this Final Judgment.
9                                             VIII.
10         There being no just reason for delay, pursuant to Rule 54(b) of the Federal
11   Rules of Civil Procedure, the Clerk is ordered to enter this Final Judgment
12   forthwith and without further notice.
13
14   Dated: January 31, 2020.
15
16                                           ____________________________________
17                                           OTIS D. WRIGHT, II
18                                           UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28                                             6
